ANNEX III TO THE
SECOND AMENDMENT AND RESTATEMENT OF AGREEMENT OF
LIMITED PARTNERSHIP OF THE TAUBMAN
REALTY GROUP LIMITED PARTNERSHIP
Designation, Distribution, Redemption, Exchange, and Consent Provisions
with Respect to the 8.20% Series F Cumulative Redeemable Preferred Equity

        THIS ANNEX (this “Annex”) TO THE SECOND AMENDMENT AND RESTATEMENT OF
AGREEMENT OF LIMITED PARTNERSHIP OF THE TAUBMAN REALTY GROUP LIMITED PARTNERSHIP
(as amended through the date hereof, the “Partnership Agreement”), entered into
effective May 27, 2004, serves as a further amendment to the Partnership
Agreement entered into pursuant to Section 4.1(c) of the Partnership Agreement,
and is made by, between, and among TAUBMAN CENTERS, INC., a Michigan corporation
(“TCO”), TG PARTNERS LIMITED PARTNERSHIP, a Delaware limited partnership (“TG”),
and TAUB-CO MANAGEMENT, INC., a Michigan corporation (“Taub-Co”), who, as the
Appointing Persons, pursuant to Section 13.11 of the Partnership Agreement, have
the full power and authority to amend the Partnership Agreement on behalf of all
of the Partners of The Taubman Realty Group Limited Partnership, a Delaware
limited partnership (the “Partnership”), with respect to the matters herein
provided. (Capitalized terms used herein that are not herein defined, shall have
the meanings ascribed to them in the Partnership Agreement.)

    A.        On September 3, 1999, TCO, TG, and Taub-Co entered into the Second
Amendment to the Partnership Agreement to provide for the contribution of
preferred capital to the Partnership in exchange for a preferred equity
interest, and for certain other purposes.

    B.        On September 3, 1999, TCO, TG, and Taub-Co also entered into the
Annex to the Partnership Agreement entitled “Designation, Distribution,
Redemption, Exchange, and Consent Provisions with Respect to the 9% Series C
Cumulative Redeemable Preferred Equity.”

    C.        On November 24, 1999 TCO, TG, and Taub-Co entered into Annex II of
the Partnership Agreement, entitled “Designation, Distribution, Redemption,
Exchange, and Consent Provisions with Respect to the Series D Cumulative
Redeemable Preferred Equity.”

    D.        “Pursuant to Section 4.1(c) of the Partnership Agreement and as
authorized by Section 13.11 of the Partnership Agreement, the parties hereto
wish to enter into this Annex III to provide for the designation, distribution,
redemption, exchange, and consent provisions with respect to that certain series
of Parity Preferred Equity herein designated as “8.20% Series F Cumulative
Redeemable Preferred Equity.”

        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

(i)     Designation: There is hereby established a series of Parity Preferred
Equity designated “8.20% Series F Cumulative Redeemable Preferred Equity” (the
“Series F Preferred Equity”). The Parity Preferred Rate with respect to the
Series F Preferred Equity is hereby designated as eight and one-fifth percent
(8.20%) per annum. The Parity Preferred Return in respect of the Series F
Preferred Equity is hereinafter referred to as the “Series F Preferred Return.”
The holder of the Series F Preferred Equity is hereinafter referred to as the
“Series F Preferred Partner.” The Parity Preferred Equity Balance of the Series
F Preferred Partner is hereinafter referred to as the “Series F Preferred Equity
Balance”. The Unpaid Parity Preferred Return of the Series F Preferred Partner
is hereinafter referred to as the “Unpaid Series F Preferred Return”.

1

--------------------------------------------------------------------------------

(ii)     Payment of Distributions/Allocations: The Series F Preferred Partner
shall be entitled to receive cumulative cash distributions equal to the Series F
Preferred Return. Such distributions shall accrue from the date of the
contribution to the Partnership of the Series F Preferred Equity, and shall be
payable when, as and if determined by the Managing General Partner, on or before
the last Day of each March, June, September, and December of each Partnership
Fiscal Year (a “Distribution Date”) and on a priority basis as against all
distributions other than those required to be made under the Partnership
Agreement and other than distributions required by any series of Preferred
Equity existing as of the date hereof or any other series of Parity Preferred
Equity. The amount of the distribution payable for any period shall be computed
on the basis of a 360-Day year of twelve 30-Day months and for any period
shorter than a full quarterly period for which distributions are computed, the
amount of the distribution payable shall be computed on the basis of the actual
number of days elapsed in such a 30-Day month. If any date on which
distributions are to be made on the Series F Preferred Equity is not a Business
Day, then payment of the distribution to be made on such date shall be made on
the next succeeding Day that is a Business Day (and without any interest or
other payment in respect of any such delay) except that, if such Business Day is
in the next succeeding Partnership Fiscal Year, such payment shall be made on
the immediately preceding Business Day, in each case with the same force and
effect as if made on such date. Notwithstanding the foregoing, no distribution
shall be made to the Series F Preferred Partner which would reduce its Adjusted
Capital Account Balance below zero. Distributions on the Series F Preferred
Equity shall be made to the Series F Preferred Partner of record on the
fifteenth (15th) Day of the calendar month in which the applicable Distribution
Date falls or such other date established by the Managing General Partner for
determining the holders of record of the Series F Preferred Equity for such
distribution (the “Distribution Record Date”), which date shall not be more than
thirty (30) Days nor less than ten (10) Days prior to such Distribution Date. In
the event of the issuance of Series F Preferred Stock (as defined below), the
Distribution Record Date for the Series F Preferred Equity shall be the Dividend
Record Date (as defined in the Restated Articles of Incorporation of TCO, as
amended) for the Series F Preferred Stock. Unpaid Series F Preferred Return will
not compound. The Series F Preferred Equity Balance distributed to the Series F
Preferred Partner pursuant to Section 11.1(a)(5) of the Partnership Agreement
shall be computed after giving effect to a “book-up” of all Partnership assets
to their respective fair market values and allocations under the Partnership
Agreement of Profits and Losses resulting therefrom.

        If the Goldman Sachs 2004 Exchange Place Fund, L.P. (“Parent”) or any
disregarded entity within the meaning of Treasury Regulations Section
301.7701-2(c) of which Parent is treated as the sole owner (together, the “GS
2004 Exchange Fund”) becomes a Series F Preferred Partner, in no event shall
Profits for any Partnership Fiscal Year allocated to the GS 2004 Exchange Fund
in respect of the Series F Preferred Equity exceed nineteen and 95/100ths
percent (19.95%) of the Profits of the Partnership for such Partnership Fiscal
Year (the “19.95% Profits Allocation Limit”). In the event that the Profits to
be allocated to the GS 2004 Exchange fund in respect of the Series F Preferred
Partner for any Partnership Fiscal Year pursuant to Section 5.1(b)(1)(B) and
Section 5.1(b)(1)(C) of the Partnership Agreement would exceed the 19.95%
Profits Allocation Limit, then to the extent of such excess, the allocation
shall not be made for such Partnership Fiscal Year and shall be made in any
subsequent Partnership Fiscal Year, pursuant to Section 5.1(b)(1)(B) and/or
Section 5.1(b)(1)(C) of the Partnership Agreement, in which such allocation, or
portion thereof, together with the Profits allocation in such subsequent
Partnership Fiscal Year will not exceed the 19.95% Profits Allocation Limit.
Further, in applying Section 704(c) of the Code with respect to the Series F
Preferred Partner, the Partnership shall, consistent with the requirements of
the applicable Regulations, utilize a reasonable method of allocation, provided
that such method shall not have the effect of allocating to the Series F
Preferred Partner, as of any date, a greater amount of cumulative taxable net
income for all Partnership Fiscal Years than the amount of Profits allocated to
the Series F Preferred Partner for the same period.

2

--------------------------------------------------------------------------------

(iii)     Optional Redemption:

        (A)     Partnership’s Redemption Right: The Series F Preferred Equity is
not redeemable prior to May 27, 2009. On or after May 27, 2009, the Partnership,
at its option, upon not less than thirty (30) nor more than sixty (60) Days’
written notice, may redeem the Series F Preferred Equity, in whole or in part,
at any time and from time to time, at a redemption price (the “Redemption
Price”), payable in cash equal in amount to the amount of contributed capital in
respect of the Series F Preferred Equity plus any Unpaid Series F Preferred
Return, in each case, with respect to that portion of the Series F Preferred
Equity Balance being redeemed. Immediately prior to such redemption, the Capital
Accounts of the Partnership shall be adjusted to give effect to a “book-up” of
all Partnership assets to their respective fair market values and allocations
under the Partnership Agreement of Profits and Losses resulting therefrom. If
less than all of the Series F Preferred Equity is redeemed, the Capital Account
of the holder of the Series F Preferred Equity shall, as a result of the
redemption, be reduced by only the portion of such Capital Account attributable
to the interest redeemed.

        (B)     Limitations on Redemption:

        Unless the accrued Series F Preferred Return has been distributed in
full for all quarterly distribution periods terminating on or prior to the date
of redemption, the Partnership may not redeem less than the entire outstanding
amount of the Series F Preferred Equity.

        (C)     Procedure for Redemption: Notice of redemption shall be (i)
faxed and (ii) mailed by the Partnership, by certified mail, postage prepaid,
not less than thirty (30) nor more than sixty (60) Days prior to the Redemption
Date (as defined below), addressed to the Series F Preferred Partner at its
address as it appears on the records of the Partnership. In addition to any
information required by law, each such notice shall state: (a) the redemption
date (the “Redemption Date”), (b) the Redemption Price, (c) the percentage of
the Series F Preferred Equity to be redeemed, and (d) the place where a
Certificate of Withdrawal in the form of Exhibit 1 hereto, is to be delivered in
exchange for payment of the Redemption Price.

        If the Partnership gives a notice of redemption in respect of the Series
F Preferred Equity or any portion thereof (which notice shall be irrevocable)
then, by 12:00 noon, New York City time, on the Redemption Date, the Partnership
shall deposit irrevocably in trust for the benefit of the Series F Preferred
Partner funds sufficient to pay the Redemption Price and shall give irrevocable
instructions and authority to pay such Redemption Price to the Series F
Preferred Partner upon delivery of a Certificate of Withdrawal at the place
designated in the notice of redemption. If any date fixed for redemption of the
Series F Preferred Equity is not a Business Day, then payment of the Redemption
Price shall be made on the next succeeding Business Day (without any interest or
any payment in respect of any such delay) except that if such Business Day falls
in the next calendar year, such payment shall be made on the immediately
preceding Business Day, in each case with the same force and effect as if made
on the Redemption Date. If payment of the Redemption Price is improperly
withheld or refused and not paid by the Partnership, the Series F Preferred
Return on the portion of the Series F Preferred Equity to be redeemed shall
continue to accrue from the Redemption Date to the date of payment, in which
case the actual payment date will be considered the date fixed for redemption in
the redemption notice for purposes of calculating the applicable Redemption
Price.

3

--------------------------------------------------------------------------------

(iv)     Exchange Rights:

        (A)     Right to Exchange:

        (1)     The Series F Preferred Equity shall be exchangeable in whole but
not in part unless expressly otherwise provided herein at any time on or after
May 27, 2014 for Series F Preferred Stock of TCO (the “Series F Preferred
Stock”) at an exchange rate (the “Exchange Rate”) of One Hundred Dollars ($100)
of Series F Preferred Equity Balance (as computed after giving effect to a
“book-up” of all Partnership assets to their respective fair market values and
allocations under the Partnership Agreement of Profits and Losses resulting
therefrom but in no event shall such Series F Preferred Equity Balance (as so
computed) exceed an amount equal to the amount of contributed capital in respect
of the Series F Preferred Equity plus any Unpaid Series F Preferred Return) for
one (1) share of Series F Preferred Stock to be delivered by TCO, subject to
adjustment as described below. In the event of an exchange, the Unallocated
Series F Preferred Return shall be reduced to zero. The terms of the Series F
Preferred Stock shall be as set forth on Schedule A attached hereto.
Notwithstanding the foregoing, the Series F Preferred Equity shall become
exchangeable at any time, in whole but not in part unless expressly provided
otherwise herein, for Series F Preferred Stock if (x) at any time the accrued
Series F Preferred Return shall not have been timely distributed in full to the
Series F Preferred Partner with respect to six (6) prior quarterly distribution
periods, whether or not consecutive, provided, however, a distribution of the
Series F Preferred Return shall be considered timely if made within two (2)
Business Days after the Distribution Date for the Series F Preferred Return if
at the time of such late payment there shall not be any prior quarterly
distribution periods in respect of which the full amount of the accrued Series F
Preferred Return was not timely made or (y) upon receipt by the Series F
Preferred Partner of (a) notice from the Managing General Partner that the
Partnership has taken the position that the Partnership is, or upon the
consummation of an identified event in the immediate future will be taxable as a
corporation and (b) an opinion rendered by independent counsel familiar with
such matters addressed to the Series F Preferred Partner that the Partnership is
or likely is, or upon the occurrence of an identified event in the immediate
future will be or likely will be, taxable as a corporation. If the GS 2004
Exchange Fund becomes a Series F Preferred Partner, the Series F Preferred
Equity may be exchanged, in whole but not in part, for Series F Preferred Stock
if the GS 2004 Exchange Fund concludes at any time that there exists in the
reasonable judgment of the GS 2004 Exchange Fund an imminent and substantial
risk that the GS 2004 Exchange Fund’s interest in the Series F Preferred Equity
represents or will represent more than nineteen and 95/100ths percent (19.95%)
of the capital or profits of the Partnership determined in accordance with
Regulations Section 1.731-2(e)(4). Further, the Series F Preferred Equity shall
be exchangeable, in whole but not in part at the exchange rate set forth above,
if the Series F Preferred Partner, in its reasonable judgment, determines that
less than ninety percent (90%) of the gross income of the Partnership for any
taxable year will or will likely constitute “qualifying income” within the
meaning of Section 7704(d) of the Code.

        (2)     Notwithstanding anything to the contrary set forth in Paragraph
(iv)(A)(1) above, if an Exchange Notice (as defined below) has been delivered to
TCO, then TCO may, at its option, within thirty (30) Business Days after receipt
of the Exchange Notice, purchase directly or elect to cause the Partnership to
redeem, all or a portion of the outstanding Series F Preferred Equity by
redeeming or, as applicable, purchasing, the corresponding portion of the Series
F Preferred Equity Balance (in each case, as computed after giving effect to a
“book-up” of all Partnership assets to their respective fair market values and
allocations under the Partnership Agreement of Profits and Losses resulting
therefrom) for cash in an amount equal to the Series F Preferred Equity Balance
or portion thereof being redeemed.

        (3)     In the event an exchange of the Series F Preferred Equity would
violate the provisions on ownership limitation of TCO as set forth in the
Restated Articles of Incorporation of TCO, as amended, the Series F Preferred
Partner shall be entitled to exchange, pursuant to the provisions of Paragraph
(iv)(A)(1) hereof, a percentage of the Series F Preferred Equity Balance that
would comply with the provisions on ownership limitation of TCO and any portion
of the Series F Preferred Equity Balance not so exchanged (the “Excess Preferred
Equity”) shall be redeemed by the Partnership for cash in an amount equal to the
Series F Preferred Equity Balance allocable to the Excess Preferred Equity,
subject to any restriction thereon contained in any debt instrument or agreement
of the Partnership and provided that such redemption would not adversely impact
the rating of any outstanding debt of the Partnership.

4

--------------------------------------------------------------------------------

        (B)     Procedure for Exchange and/or Redemption of Series F Preferred
Equity:

        (1)     Any exchange shall be exercised pursuant to a notice of exchange
(the “Exchange Notice”) delivered to TCO by the Series F Preferred Partner by
(a) fax and (b) by certified mail, postage prepaid. TCO may effect any exchange
of the Series F Preferred Equity or exercise its option to cause the Partnership
to redeem any portion of the Series F Preferred Equity for cash pursuant to
Paragraph (iv)(A)(2) above or redeem Excess Preferred Equity pursuant to
Paragraph (iv)(A)(3) above by delivering to the Preferred Equity Partner, within
thirty (30) Business Days after receipt of the Exchange Notice, (a) if TCO
elects to acquire any of the Series F Preferred Equity then outstanding, (1) a
written notice stating (A) the date of the exchange, which may be the date of
such written notice or any other date which is not later than sixty (60) Days
after the receipt of the Exchange Notice, and (B) the place where the
Certificate of Withdrawal is to be delivered and (2) certificates representing
the Series F Preferred Stock being issued in exchange for the Series F Preferred
Equity and corresponding Series F Preferred Equity Balance being exchanged, or
(b) if TCO elects to cause the Partnership to redeem all of the Series F
Preferred Equity then outstanding in exchange for cash or elects to cause the
Partnership to redeem any Excess Preferred Equity for cash, a written notice
stating (1) the redemption date, which may be the date of such written notice or
any other date which is not later than sixty (60) Days after the receipt of the
Exchange Notice, (2) the redemption price, and (3) the place where the
Certificate of Withdrawal is to be delivered. The Series F Preferred Equity
shall be deemed canceled simultaneously with the delivery of the Certificate of
Withdrawal (with respect to the Series F Preferred Equity Balance exchanged) or
simultaneously with the redemption date (with respect to Series F Preferred
Equity Balance redeemed). Notwithstanding anything to the contrary contained
herein, any and all Series F Preferred Equity to be exchanged for Series F
Preferred Stock pursuant to this Paragraph (iv) shall be so exchanged in a
single transaction at one (1) time. As a condition to exchange, TCO may require
the Series F Preferred Partner to make such representations and warranties
including, without limitation, warranties as to ownership and absence of
restrictions, liens, and encumbrances and representations as may be reasonably
necessary for TCO to establish that the issuance of Series F Preferred Stock
pursuant to the exchange shall not be required to be registered under the
Securities Act of 1933, as amended (the “Securities Act”), or any state
securities laws. Any Series F Preferred Stock issued pursuant to this Paragraph
(iv) shall be delivered as shares which are duly authorized, validly issued,
fully paid, and nonassessable, free of any pledge, lien, encumbrance or
restriction other than those provided in the Restated Articles of Incorporation,
as amended, the Restated By-Laws of TCO, the Securities Act, and relevant state
securities or blue sky laws. The certificates representing the Series F
Preferred Stock issued upon exchange of the Series F Preferred Equity shall
contain the following legend:

        THE AMENDED AND RESTATED ARTICLES OF INCORPORATION, AS THE SAME MAY BE
AMENDED (THE “ARTICLES”), IMPOSE CERTAIN RESTRICTIONS ON THE TRANSFER AND
OWNERSHIP OF THE SHARES REPRESENTED BY THIS CERTIFICATE BASED UPON THE
PERCENTAGE OF THE OUTSTANDING SHARES OWNED BY THE SHAREHOLDER. AT NO CHARGE, ANY
SHAREHOLDER MAY RECEIVE A WRITTEN STATEMENT OF THE RESTRICTIONS ON TRANSFER AND
OWNERSHIP THAT ARE IMPOSED BY THE ARTICLES.

        THE SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE TRANSFERRED, SOLD,
ASSIGNED, PLEDGED, HYPOTHECATED, OR OTHERWISE DISPOSED OF EXCEPT (A) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT), OR (B) IF THE CORPORATION HAS BEEN FURNISHED WITH A SATISFACTORY
OPINION OF COUNSEL FOR THE HOLDER OF THE SHARES REPRESENTED HEREBY, OR OTHER
EVIDENCE SATISFACTORY TO THE CORPORATION, THAT SUCH TRANSFER, SALE, ASSIGNMENT,
PLEDGE, HYPOTHECATION, OR OTHER DISPOSITION IS EXEMPT FROM THE PROVISIONS OF
SECTION 5 OF THE ACT AND THE RULES AND REGULATIONS THEREUNDER.

        (2)     In the event of an exchange of the Series F Preferred Equity for
Series F Preferred Stock, fractional Series F Preferred Stock of TCO is not to
be issued upon the exchange but, in lieu thereof, TCO shall pay a cash
adjustment based on the fair market value of the Series F Preferred Stock on the
Day prior to the exchange date as determined in good faith by the Board of
Directors of TCO.

5

--------------------------------------------------------------------------------

        (3)     Adjustment of Exchange Price. In the event that TCO shall be a
party to any transaction (including, without limitation, a merger,
consolidation, statutory share exchange, tender offer for all or substantially
all of TCO’s capital stock, or sale of all or substantially all of TCO’s
assets), in each case as a result of which the Series F Preferred Stock will be
converted into the right to receive shares of capital stock, other securities or
other property (including cash or any combination thereof), the Series F
Preferred Equity Balance will thereafter be exchangeable into the kind and
amount of shares of capital stock and other securities and property receivable
(including cash or any combination thereof) upon the consummation of such
transaction by a holder of that number of Series F Preferred Stock of TCO or
fraction thereof into which the Series F Preferred Equity Balance was
exchangeable immediately prior to such transaction. TCO may not become a party
to any such transaction unless the terms thereof are consistent with the
foregoing.

(v)     No Other Conversion Rights. Subject to TCO’s right to convert the Series
F Preferred Equity Balance to an Additional Interest pursuant to Section 8.1(c)
of the Partnership Agreement, the Series F Preferred Partner shall not have any
right to convert the Series F Preferred Equity Balance or any portion thereof
into any other securities of, or interest in, the Partnership.

(vi)     No Sinking Fund: No sinking fund shall be required for the retirement
or redemption of the Series F Preferred Equity Balance.

(vii)     Certain Voting Rights: The Series F Preferred Partner shall not have
any voting rights or rights to consent to any Partnership matter requiring the
consent or approval of Partners, except as set forth below.

        So long as any Series F Preferred Equity Balance remains outstanding,
the Partnership shall not, without the affirmative vote of Series F Preferred
Partners holding at least two-thirds (2/3rds) of the Series F Preferred Equity
Balance at the time, (x) authorize or create, or increase the authorized or
issued amount of, any class or series of Partnership Interests ranking senior to
the Series F Preferred Equity with respect to payment of distributions or rights
upon liquidation, dissolution, or winding up (including, without limitation, any
future issuances of Preferred Equity), or reclassify any Partnership Interests
of the Partnership into any such Partnership Interest, or create, authorize or
issue any obligations or security convertible into or exchangeable for or
evidencing the right to purchase any such Partnership Interests, (y)
consolidate, merge into or with, or convey, transfer or lease its assets
substantially as an entirety to, any corporation or other entity, or amend or
alter Sections 1.2, 1.3, 1.4, 5.1, 5.2(a)(i), 5.5, 5.7(a), 6.10, 8.1(a), 8.1(c),
or 11.1(a)(5) of the Partnership Agreement or any other sections of the
Partnership Agreement which would affect such sections, or the rights or
obligations of the Series F Preferred Partner under the Partnership Agreement,
or this Annex, whether by merger, consolidation, amendment or otherwise, in each
such case in a manner that would materially and adversely affect the rights of
the Series F Preferred Equity or the Series F Preferred Partner; provided,
however, that with respect to the occurrence of any event set forth in clause
(y) above, so long as (1) the Partnership is the surviving entity and the Series
F Preferred Equity remains outstanding with the terms thereof unchanged, or (2)
the resulting, surviving or transferee entity is a partnership, limited
liability company, or other pass-through entity organized under the laws of any
state that, in each case, is not taxable as a corporation for federal income tax
purposes and substitutes for the Series F Preferred Equity other interests in
such entity having substantially the same terms and rights as the Series F
Preferred Equity, including with respect to distributions, redemptions,
transfers, voting rights, and rights upon liquidation, then the occurrence of
any such event shall not be deemed to materially and adversely affect such
rights of the Series F Preferred Partner; and provided further, that any
increase or issuance in the amount of Partnership Interests or the creation or
issuance of any other class or series of Partnership Interests, in each case
ranking (a) junior to the Series F Preferred Equity with respect to payment of
distributions or the distribution of assets upon liquidation, or (b) on a parity
to the Series F Preferred Equity with respect to payment of distributions or the
distribution of assets upon liquidation shall not be deemed to materially and
adversely affect such rights.

        Notwithstanding anything to the contrary contained herein or in the
Partnership Agreement, in determining what is a class or series ranking senior,
or on parity to the Series F Preferred Equity, the 19.95% Profits Allocation
Limit shall be disregarded.

6

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned Appointing Persons, in accordance
with Section 13.11 of the Partnership Agreement, on behalf of all of the
Partners have entered into this Annex as of the date first-above written.

                                                     TAUBMAN CENTERS, INC., a
Michigan
                                                     corporation

                                                     By: /s/ Esther R. Blum
                                                              ____________________________
                                                              Esther R. Blum

                                                     Its: Senior Vice President,
Controller, and
                                                              Chief Accounting
Officer



                                                     TG PARTNERS LIMITED
PARTNERSHIP, a
                                                     Delaware limited
partnership

                                                     By: TG Michigan, Inc., a
Michigan
                                                              Corporation,
Managing General
                                                              Partner

                                                              By: /s/ Jeffrey
Davidson
                                                                       _________________________
                                                                       Jeffrey
Davidson

                                                              Its: Senior Vice
President


                                                     TAUB-CO MANAGEMENT, INC.,
                                                     a Michigan corporation


                                                     By: /s/ Esther R. Blum
                                                              ____________________________
                                                              Esther R. Blum

                                                     Its: Chief Accounting
Officer

7

--------------------------------------------------------------------------------

SCHEDULE A

  Attachment to the Certificate of Amendment to the Restated Articles of
Incorporation of Taubman Centers, Inc.


8